







February 13, 2019
Richard J. Doleshek
Re: Restricted Stock Awards
Dear Richard:


This letter confirms the agreement of QEP Resources, Inc. (the "Company")
relating to the outstanding awards of restricted stock ("Restricted Shares")
that were previously (or that may in the future be) granted to you under the
Company's equity compensation plans, including the Company's 2010 Long-Term
Stock Incentive Plan and the Company's 2018 Long-Term Incentive Plan.
In consideration of your efforts and service to the Company and its affiliates,
the Company hereby agrees that if you remain continuously employed with the
Company through January 31, 2020 (the "Special Retention Date"), then in the
event of your voluntary retirement from the Company on or after the Special
Retention Date, all of your unvested Restricted Shares shall fully vest and
shall be non-forfeitable, effective as of immediately prior to your retirement,
provided that you sign and do not revoke a release of claims in favor of the
Company on the Company's standard employee separation form.
You acknowledge that as of the Special Retention Date, your outstanding
Restricted Shares will no longer be considered subject to a "substantial risk of
forfeiture" and will be taxable to you as of the Special Retention Date.
Therefore the tax withholding provisions set forth in the applicable restricted
stock award agreements (the "Award Agreements") will apply as of the Special
Retention Date in accordance with their terms.
Except as expressly amended hereby, the provisions of the Award Agreements shall
remain unchanged and in full force and effect in accordance with their terms.
This letter shall bind any successor of the Company, its assets or its
businesses (whether direct or indirect, by purchase, merger, consolidation,
separation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this letter if no succession had taken place
Thank you for your hard work and contributions to the Company.
 
 
                                  QEP RESOURCES, INC.
 
 
 
 
 
 
 
 
By
/s/ Timothy J. Cutt
 
 
 
 
Timothy J. Cutt
 
 
 
 
President & CEO
 
 
 
 
 
 
      ACCEPTED AND AGREED TO this 19th day of February, 2019.
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Richard J. Doleshek
 
 
 
Richard J. Doleshek
 
 
 
 
 
 
 






